January 27, 1939



Eonoreble 3. Richard Voges
County nttorney
Fl~r%%ville, Texus

Dear Sir:                Cpinion NO. o-135

                         Re:   RI&t, or taxpayer to pap all
                               taxes sxoept wife*% poll tax

          This OMioe Is in reoeipt of your let';.evof January 14
wherein you outllne the tollowing situation:

          A am who owns ae him ssperets propssty a plsoe of real
estate, and who oleims % hontbstead sxemptlo,n, renders6 his own poll
tax~but not that of hia wife. trpon pmsentlng    hirpeelf to pay his
tares he refussd to pay the poll tax of his wit8. The asslssor had
assessed the wlis*s poll tax, as wll a% that of the husband.

          YOU ask WhSthel’ Or,nOt th% WirS’B   Roll tax s0 aS886Bed
BhOU.ldbe OOllSOtBd,  aad whether OY IhOt th8 BmS688OX mad% WI errOr
by plaolng th8 a%r:%asm8nt on ths sam% invsntory,   end whsthsr the
oOll%otOr mede en err0r &n trying to oollsot %uoh poll tqx.

          Your letter does not advise whether the taxpayer ounod
other r%ol astnte, or whether he had personal property also asses-
sd, nor doss it advise whether the reel eBtat8 in qusstlon wae
oovered in who18 by the honrsstead exmuption, or Only in pert. ROT
does the question make it ol%ar whstber ths ooll8otor refused to
aooopt payment ~0r any texea without the wire*6 poll tax *gs in-
cluded, or whether th6 OOllSCtOT simply in%i%t%d upon payment or
ths poll tex.

           Xowsrer, it would be umisuel for a man having s rural
hometea& not to have personal property also assessed for texatlon,
srul wa era going to aesuma that he did have auoh property, end
that soma belonged to the 0Owmuntty.

          Artiole 2969, Revissd Civil Etetutee, prOvide% that a poll
tax shall be oolleoted rm   every pers?n between the agee or trreaty-
Hon. D. Rioherd vOgSS, Pago 2, January 27, 1939



                        years, and this lnoludos
on8 (21) end Sixty (6G.).                        womba as well as
men. The poll tax is not mode e lion upon sny 18nd by stetut8,     but
under the authority of Article 4344, Revised Civil Stetuta8, it Is
provided that the Comptroller Shall adopt suoh ragulatIone~.notIn-       pi
oonsietant with the oonstitutional lews that ha may daam assantlal
to speedy end proper assessment end colleotIOn.Ot th8 YevWluaS    O?
the state. "eation 0, Article 7260, provides that *The COmptrol-
ler shell Prescribe forms to be uead by the oollaotors of taxer,
and the mode and manner ot keeping and stating their aooounts, and
shall adopt suoh regulations ea he may deem naoeesary In regard
thereto. He shall enroroe a strict obeervenoa at aaoh provIslon
0r these artioles.~~*
          In aooordance with the above atatutos, the ContPtrOllOr
has at'various times instmoted a8ssssors    and oOllaotors to assess
aaoh parson for a poll tax upon tha list of property raudarsd by
any such person ror taxes, and the tax OOllaOtOr hss bean Instmotad
not to eooept payment of property taxer from any parson subjaot to
poll tax, exoapt In ogse or hOIuecStO@d, without oolleoting iOr the
poll tax et the same time.
          'In the aesa of Ztewerd vs. Thompsoa, 231 S.W. 2.77,Fort
Yorth Court of Civil Appeals, it was SpaoIfloelly hold that suoh
regulation promulgated by the COmptrollor wss s valid oae, end In
e mandamus aotlon brought by J. B. Steward again& the Tax Collea-
tor of Parker County to compel him to raoeivs'end raoeipt for all
tax88 except that of the wife the mandamus we8 rafuemd.       It does
,notappear whether ths property there Involved was Separate prop-          fl
arty,or community proparty, and it will be assumed that the prop- -
srty upon whioh Steward sought to pay the taxa     weqoomnmity
property.
                                                                          -,.,_
                                                                       ;~~-~.
           It Is, tharefore, our opinion that if the taxpeyar
mention had oommunlty propsrty raadaraflor ar~osssd ror taxatf"     on .'
the tax oolleotor was not bound to aooe t suoh taxss on~uob oca+
munlty property (if other than homastoax ) without   rqulring    pay-
meat Or tha wife's poll tax et tha aema tIma.
                                                                  \
                                           Your8very truly
                                        ATTOHX.8Y GRl@%AL OF TICXAS

                                        Hy4ifL.Lfg~
                                                         Assistant
CRL:FG